          Case 19-35133 Document 474 Filed in TXSB on 11/06/19 Page 1 of 3



                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

In re:                                                     § Chapter 11
                                                           §
ALTA MESA RESOURCES, INC., et al.,                         § Case No. 19-35133 (MI)
                                                           §
                  Debtors.1                                § Jointly Administered
                                                           §
                                                           §

     DEBTORS’ AGENDA OF MATTERS SET FOR NOVEMBER 7, 2019 at 9:30 A.M.

TO THE HONORABLE MARVIN ISGUR:

         The above-referenced debtors and debtors in possession (collectively, the “Debtors”) file

this Agenda of Matters Set for November 7, 2019 at 9:30 a.m.:

1.       Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the
         Debtors to Utilize Cash Collateral; (II) Granting Adequate Protection to Prepetition
         Secured Parties; (III) Modifying the Automatic Stay; and (IV) Granting Related Relief
         [Docket No. 15].

         Status: Going forward.

         Related Documents:

                 Declaration of John C. Regan, Chief Financial Officer of the Debtors, in Support
                  of Chapter 11 Petitions and First Day Pleadings [Docket No. 16].

                 Declaration of Robert Albergotti in Support of Debtors’ Emergency Motion for
                  Entry of Interim and Final Orders (I) Authorizing the Debtors to Utilize Cash
                  Collateral; (II) Granting Adequate Protection to Prepetition Secured Parties; (III)
                  Modifying the Automatic Stay; and (IV) Granting Related Relief. [Docket No. 40].

                 Declaration of Kevin Cofsky in Support of Debtors’ Emergency Motion for Entry
                  of Interim and Final Orders (I) Authorizing the Debtors to Utilize Cash Collateral;
                  (II) Granting Adequate Protection to Prepetition Secured Parties; (III) Modifying
                  the Automatic Stay; and (IV) Granting Related Relief. [Docket No. 41].


1
     The Debtors in these chapter 11 cases and the last four digits of their federal tax identification numbers are as
     follows: Alta Mesa Resources, Inc. (3840); Alta Mesa Holdings, LP (5150); Alta Mesa Holdings GP, LLC (0642);
     OEM GP, LLC (0958); Alta Mesa Finance Services Corp. (5673); Alta Mesa Services, LP (7295); and Oklahoma
     Energy Acquisitions, LP (3762). The location of the Debtors’ corporate headquarters and service address is 15021
     Katy Freeway, 4th Floor, Houston, Texas 77094.
                                                          1
10268074_1
       Case 19-35133 Document 474 Filed in TXSB on 11/06/19 Page 2 of 3



                Interim Order Under Bankruptcy Code Sections 105(a), 361, 362, 363, 503, and
                 507, Bankruptcy Rules 4001 and 9014, and Complex Case Rules (I) Authorizing
                 Debtors to use Cash Collateral; (II) Granting Adequate Protection to Prepetition
                 Secured Parties; (III) Modifying Automatic Stay; and (IV) Granting Related Relief
                 [Docket No. 63].

                Second Interim Order Under Bankruptcy Code Sections 105(a), 361, 362, 363, 503,
                 and 507, Bankruptcy Rules 4001 and 9014, and Complex Case Rules (I)
                 Authorizing Debtors to use Cash Collateral; (II) Granting Adequate Protection to
                 Prepetition Secured Parties; (III) Modifying Automatic Stay; and (IV) Granting
                 Related Relief [Docket No. 308].

                Notice of Final Hearing on Debtors’ Emergency Motion for Entry of Interim and
                 Final Orders (I) Authorizing the Debtors to Utilize Cash Collateral; (II) Granting
                 Adequate Protection to Prepetition Secured Parties; (III) Modifying the Automatic
                 Stay; and (IV) Granting Related Relief [Docket No. 321].

                Affidavit re Mailing for the Period from October 7, 2019 through October 13, 2019
                 [Docket No. 363].

       Responses:

                Administrative Agent’s Reservation of Rights and Limited Response to Debtors’
                 Cash Collateral Motion [Docket No. 281].

                Objection of Official Committee of Unsecured Creditors to Debtors’ (I) Cash
                 Collateral Motion, and (II) Bidding Procedures Motion [Docket No. 286].

                Response of the Ad Hoc Noteholder Group and the Trustee to the Debtors’ Cash
                 Collateral Motion and Bidding Procedures Motion [Docket No. 296].

                Administrative Agent’s Reservation of Rights and Limited Response to Debtors’
                 Cash Collateral Motion [Docket No. 454].

                Supplemental Objection of Official Committee of Unsecured Creditors to Debtors’
                 Cash Collateral Motion [Docket No. 455].

                            -Remainder of Page Intentionally Left Blank-




                                                 2
10268074_1
       Case 19-35133 Document 474 Filed in TXSB on 11/06/19 Page 3 of 3



Dated: November 6, 2019.

                                    By:    /s/ John F. Higgins
                                          John F. Higgins (TX 09597500)
                                          Aaron Power (TX 24058058)
                                          M. Shane Johnson (TX 24083263)
                                          PORTER HEDGES LLP
                                          1000 Main Street, 36th Floor
                                          Houston, Texas 77002
                                          Telephone: (713) 226-6000
                                          Fax: (713) 226-6248
                                          – and –
                                          George A. Davis
                                          (Admitted pro hac vice)
                                          Annemarie V. Reilly
                                          (Admitted pro hac vice)
                                          Brett M. Neve
                                          (Admitted pro hac vice)
                                          LATHAM & WATKINS LLP
                                          885 Third Avenue
                                          New York, NY 10022
                                          Telephone: (212) 906-1200
                                          Facsimile: (212) 751-4864
                                          Email: george.davis@lw.com
                                                  annemarie.reilly@lw.com
                                                  brett.neve@lw.com
                                          – and –
                                          Caroline A. Reckler
                                          (Admitted pro hac vice)
                                          LATHAM & WATKINS LLP
                                          330 North Wabash Avenue, Suite 2800
                                          Chicago, IL 60611
                                          Telephone: (312) 876-7700
                                          Facsimile: (312) 993-9667
                                          Email: caroline.reckler@lw.com
                                          – and –
                                          Andrew Sorkin
                                          (Admitted pro hac vice)
                                          LATHAM & WATKINS LLP
                                          555 Eleventh Street, Suite 1000
                                          Washington, D.C. 20004
                                          Telephone: (202) 637-2200
                                          Facsimile: (202) 637-2201
                                          Email: andrew.sorkin@lw.com

                                          PROPOSED COUNSEL FOR DEBTORS
                                          AND DEBTORS IN POSSESSION

                                      3
10268074_1
